department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc cc pa apjp b02 scaf-130097-02 service_center advice memorandum for associate area_counsel small_business self employed cc sb phi from ashton p trice senior technician reviewer administrative provisions judicial practice cc pa apjp b02 subject failure_to_file and failure to pay penalties for overseas taxpayers this responds to your request for significant advice dated date in connection with a question posed by the philadelphia service_center issue whether in calculating the failure_to_file and failure to pay penalties under sec_6651 respectively the internal_revenue_service service should use april or june as the date after which the penalties will accrue for taxpayers who qualify for an automatic two-month extension under sec_1_6081-5 but file and pay late conclusion the service should use june as the date after which both failure_to_file and failure to pay penalties will accrue for taxpayers who qualify for the automatic two- month extension under sec_1_6081-5 but file and pay late facts taxpayer is a united_states citizen living abroad taxpayer is a calendar_year taxpayer who filed a income_tax return after june attached to the return was a letter stating that under the provisions of sec_1_6081-5 the taxpayer qualified for a two-month extension within which to file a return the late- filed return showed a balance due which was remitted with the return scaf-130097-02 taxpayer failed to provide an explanation for filing the return beyond the extended due_date the service processed the late-filed return and taxpayer was charged statutory interest additionally taxpayer was assessed a penalty for both failure to timely file and failure to timely pay pursuant to sec_6651 and respectively the penalties were calculated from april the original due_date of the return excluding extensions failure_to_file discussion in the event that a taxpayer fails to file a timely return sec_6651 imposes an addition_to_tax of percent of the amount of tax required to be shown on the return for each month or fraction thereof during which the failure continues not to exceed percent in the aggregate the penalty is reduced by any_tax paid on or before the date prescribed for payment sec_6651 the penalty extends from the prescribed date for filing the return which is determined by reference to any extension of time for filing the return sec_6651 mordkin v commissioner tcmemo_1996_187 thus the accrual of the failure_to_file_penalty begins immediately after the extended due_date for filing the return generally for calendar_year taxpayers returns are required to be filed on or before april following the close of the taxable_year sec_6072 sec_6081 however provides that the service may grant a reasonable extension of time for filing a return not to exceed six months except that the service has authority to grant longer extensions to taxpayers who are abroad sec_6081 sec_1_6081-5 provides an extension of time for filing returns and paying any_tax shown on the return up to and including the fifteenth day of the sixth month following the close of the taxable_year for united_states citizens or residents whose tax homes and abodes in a real and substantial sense are outside the united_states and puerto rico for calendar_year taxpayers that date is june the date prescribed for payment is generally the filing due_date without regard to extensions of time for filing sec_6151 accordingly publication provides that if a taxpayer fails to file by the due_date with extensions then the failure_to_file_penalty will be calculated on the amount of tax not paid_by the due_date without regard to extensions see publication page catalog number 10311f revision we do not believe that this statement contemplates situations in which there has been an extension of the payment due_date as opposed to the filing due_date this extension applies to returns of income due after date see sec_1_6081-5 scaf-130097-02 to qualify for the extension the taxpayer must attach a statement to the return stating the reason the taxpayer qualifies for the extension in the event that a taxpayer meets the requirements of sec_1 a and attaches a statement stating the reason he or she qualifies for the extension the extension would be valid thus the failure_to_file_penalty should be imposed only if the taxpayer fails to file by the extended due_date june if the taxpayer does not file by june the failure_to_file_penalty should be calculated on the basis of each month or part thereof after june that the failure continues up to five months sec_6651 sec_1_6081-5 failure to pay if a taxpayer fails to pay the amount show as tax on any return on or before the date prescribed for payment determined with regard to extension of time for payment an addition_to_tax of percent of the unpaid tax is added for each month or fraction thereof not to exceed percent sec_6651 generally payment of tax is due at the time the return for the tax is due to be filed without regard to any extension of time for filing the return sec_6151 in other words extensions of time for filing do not constitute extensions of time for payment in some cases however taxpayers may obtain extensions of time for payment sec_6161 provides that the service may extend the time for payment of tax shown or required to be shown on any return for a reasonable period of time not to exceed six months sec_1_6081-5 discussed above provides an automatic_extension of time for payment for overseas taxpayers who submit a proper statement attached to their return because sec_6651 provides that the failure to pay penalty is determined with regard to extensions of time for payment if a taxpayer complies with the requirement of sec_1_6081-5 and attaches a statement stating the reason the taxpayer qualifies for the extension the failure to pay penalty should while sec_6081 generally provides extensions of time to file sec_1_6081-5 provides for an extension of time to pay as well consistent with this rule is irm which states that the penalty_period for the failure to pay penalty is the number of months from the return_due_date - not including extensions - until the tax is paid in full or the maximum percent is reached we do not believe that that particular statement in the irm addresses situations in which the taxpayer has obtained an extension of time to pay as opposed to an extension of time to file scaf-130097-02 arise only if payment is made after the extended payment due_date ie after june for a calendar_year taxpayer sec_6651 furthermore the failure to pay penalty should be calculated on the basis of each month or part thereof after june that the failure to pay continues up to months when the penalty would reach its maximum amount sec_6651 if you have any questions or need further information please contact branch of administrative provisions judicial practice at
